In the United States Court of Federal Claims
                                        OFFICE OF SPECIAL MASTERS
                                              Filed: March 16, 2020

*   * * * * * * * * * *                      *    *
CHRISTINA MECKLENBURG,                       *              UNPUBLISHED
on behalf of her minor child, H.M.,          *
               Petitioner,                   *              No. 18-1203VV
                                             *
v.                                           *              Special Master Gowen
                                             *
SECRETARY OF HEALTH                          *              Measles, mumps and Rubella
AND HUMAN SERVICES,                          *              (“MMR”); Ocular Sixth Nerve Palsy;
                                             *              Stipulation for Award
               Respondent.                   *
* * * * * * * * * * * * *
Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Julia M. Collison, U.S. Dept. of Justice, Washington, D.C., for respondent

                                      DECISION ON STIPULATION1

        On August 14, 2018, Christina Mecklenburg (“petitioner”), on behalf of her minor child,
H.M., filed a petition for compensation within the National Vaccine Injury Compensation
Program.2 Petition (ECF No. 1). Petitioner alleged that as a result of H.M. receiving the
measles, mumps and rubella (“MMR”) vaccine on February 7, 2018, H.M. developed ocular
sixth nerve palsy with residual effects that persisted for more than six months. Id.

        On March 16, 2020, respondent filed a stipulation providing that a decision should be
entered awarding compensation for petitioner. Stipulation (ECF No. 40). Respondent denies
that the MMR vaccine caused H.M. to suffer ocular sixth nerve palsy or any other injury or her
current condition. Id. at ¶ 6. Maintaining their respective positions, the parties nevertheless now
agree that the issues between them shall be settled and that a decision should be entered


1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The Court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the opinion
is posted on the Court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). An objecting party must provide the Court with a proposed
redacted version of the opinion. Id. If neither party files a motion for redaction within 14 days, the opinion will
be posted on the Court’s website without any changes. Id.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
awarding compensation according to the terms of the stipulation attached hereto as Appendix A.
Id. at ¶ 7.

        The stipulations awards:

        1) A lump sum of $8,637.11, which amount represents compensation for past
           unreimbursable expenses, in the form of a check payable to petitioner, Christina
           Mecklenburg; and

        2) An amount sufficient to purchase the annuity contract described in paragraph
           10 of the stipulation, paid to the life insurance company from which the annuity
           will be purchased (the “Life Insurance Company”).

       These amounts represent compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). I adopt the stipulation as the decision of the Court and hereby award
compensation in the amount and on the terms set forth therein. Accordingly, the Clerk of the
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.
                                                                       s/Thomas L. Gowen
                                                                       Thomas L. Gowen
                                                                       Special Master




3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).


                                                         2